Opinion issued November 18, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00549-CV
                            ———————————
     GERARDO GONZALEZ AND CLAUDIA GONZALEZ, Appellants
                                        V.
 RAY GARNER IN HIS OFFICIAL CAPACITY AS POLICE CHIEF AND
POLICE FIREFIGHTERS CIVIL SERVICE COMMISSION OF THE CITY
                OF LAREDO, TEXAS, Appellees



                   On Appeal from the 341st District Court
                            Webb County, Texas
                 Trial Court Cause No. 2014-CVZ-000391-D3


                          MEMORANDUM OPINION

      Appellants, Gerardo Gonzalez and Claudia Gonzalez, have neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.


                                         1
APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041

(West 2013); Order Regarding Fees Charged in Civil Cases in the Supreme Court

and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1). Further, appellants have not paid or made arrangements to pay the fee

for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified

that this appeal was subject to dismissal, appellants did not adequately respond.

See TEX. R. APP. P. 5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.




                                         2